—Order of disposition, Family Court, Bronx County (Susan Larabee, J.), entered June 7, 1993, which adjudicated appellant a juvenile delinquent upon a finding that he had committed an act which, if committed by an adult, would constitute grand larceny in the fourth degree, and conditionally discharged appellant for twelve months, unanimously affirmed, without costs.
Family Court properly denied appellant’s motion for a Wade hearing on the ground that suggestiveness was not a concern because the victim and appellant were known to one another (see, People v Gissendanner, 48 NY2d 543, 552). At the hearing, the victim testified that he knew appellant by his nickname, had heard appellant’s friends call him by such name, had seen him on numerous occasions in the neighborhood, and knew the block where appellant lived and that he did not attend the same school as the victim because appellant was somewhat older. Contrary to appellant’s contentions, while appellant was not visually identified by the victim’s cousin when appellant’s name was first mentioned to the victim, and appellant was not subsequently noticed because of any distinguishing physical characteristics (cf., Matter of Raul F., 186 AD2d 74), the absence of these factors was of no moment in light of the other evidence of complainant’s familiarity with appellant. Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.